Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 4-10, 13-15, 17-19 and 21-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 2012/0182044 A1).

4.	With respect to claim 1, Oh discloses an apparatus inherently teaches  method, comprising:
	identifying a first state of a channel (DQ) for communicating data with a controller (controller from 105, figure 1), the first state corresponding to an active termination (Rt) of the channel;
	determining that the channel transitioned from the first state to a second state corresponding to interrupting the active termination ( inherently part of controller in device to control flow of data); and
	calibrating, for a receiver (225) coupled with the channel and while the channel is in the second state, an offset associated with a reference voltage (Vref, output of 203) for identifying signals received on the channel.


6.	With respect to claim 5, it is inherent in the apparatus of OH that the apparatus 
determining, after a first quantity of clock cycles has elapsed, that the channel transitioned out of the second state (inherent in the art that a clock is used to control data flow, otherwise, the apparatus would not work); and
	performing an access operation with the controller over the channel based at least in part on determining that the channel transitioned from the second state.
(the controller must know it is transmitting or receiving). It is understood in the digital art that a clock is use to synchronize data flow, data flow and change with clock signal. 

7.	With respect to claim 6, It is inherent in the apparatus of OH that the controller  must know the signal states in order to control the flow of signal (there must be an indicator in the apparatus of Oh). 

8.	With respect to claim 7, figure 2 of Oh disclose the signal (OEw) is received over a second channel that is different from the channel.



10.	With respect to claim 9, OH teaches second state corresponds to a bus having an impedance that satisfies a threshold (impedance matching is a feature of Oh).

11.	With respect to claim 10 Oh teaches a method, comprising:
	driving a channel (DQ line) for communicating data in a first state that corresponds to an active termination (termination with Rt, line) of the channel;
	enabling a second state that interrupts the active termination by refraining from driving the channel, the second state corresponding to an offset calibration (calibration with Vref) for the channel; and
	transitioning, after the offset calibration, the channel out of the second state; and
	performing, based at least in part on transitioning the channel out of the second state, an access operation with a memory device over the channel.

12.	With respect to claim 13, OH teaches transmitting, to a receiver (225) coupled with the channel, a first signal indicating that the channel transitioned from the first state to the second state.


	transitioning the channel out of the second state after an expiration of the time period (tristate with OE signal).

14.	With respect to claim 15, Oh teaches transmitting, to the receiver (225), a second signal indicating that the channel transitioned out of the second state .

15.	With respect to claim 17, Oh teaches enabling the second state of the channel by deactivating an output driver (220, control with OE) coupled with the channel.

16.	With respect to claim 18, OH teaches an apparatus, comprising:
	a receiver (225) coupled with a channel (DO line) for communicating data that is configured to operate in a first state that corresponds to an active termination (termination with Rt circuit, HIGH or LOW) of the channel and a second state that interrupts the active termination;
	a processor (not shown but provide signal OEZcal, DQ) configured to determine that the channel transitioned from the first state to the second state; and
	an output driver (Refterm) configured to drive a set of calibration signals on the channel while the channel is in the second state, wherein the receiver is configured to 

17.	With respect to claim 19, it is inherent in the apparatus that the processor is configured to identify a time period after the apparatus exits a reset state (there is always a delay), and wherein the processor is configured to determine that the channel transitioned from the first state to the second state during the time period.

18.	With respect to claim 21, OH teaches the receiver (225) is configured to: receive, from a controller, a signal indicating that the channel transitioned from the first state to the second state (no show but understood in the OH apparatus since control of data flow into the apparatus is required).

19.	With respect to claim 22, Oh teaches the processor (not show, part of IC) is configured to: determine that the channel transitioned from the second state (Low) to a third state (tri-stage with OE signal) that corresponds to communicating over the channel after a time period (control of data flow in and out.  Otherwise, there would be conflict and apparatus would not work).

20.	With respect to claim 23, OH teaches the receiver (225) (not show in detail but understood in the art to control the flow of data) is configured to: receive a second signal indicating that the channel transitioned from the second state to a third state (tri-state) that corresponds to performing an access operation over the channel.

21.	With respect to claim 24, OH teaches the receiver (225) is configured to: detect the offset (with RefTerm Vref) before performance of an access operation having a data transfer rate that satisfies a threshold.

Allowable Subject Matter

22.	Claims 2, 3, 11, 12, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

23.	The following is an examiner’s statement of reasons for allowance: 

With respect to claims 2 and 11, the prior art does not teach determining that the channel transitioned from the first state to the second state during a first time period after exiting a reset state;
	calibrating, based at least in part on determining that the channel transitioned from the first state to the second state, the offset during a second time period after the channel transitioned from the first state to the second state;
	determining, after the second time period has elapsed, that the channel transitioned out of the second state; and


	With respect to claim 16, the prior art does not teach identifying a command to execute the access operation over the channel; and
	transmitting the first signal before the access operation, wherein the offset calibration is performed before the beginning of the access operation.

	With respect to claim 20, the prior art does not teach a counter configured to a count a plurality of clock cycles after the apparatus exits a reset state, wherein the processor is configured to determine that the channel transitioned from the first state to the second state based at least in part on a first quantity of clock cycles counted by the counter, and wherein the output driver is configured to drive the set of calibration signals until a second quantity of clock cycles is counted by the counter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON P LE/Primary Examiner, Art Unit 2844